DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-34 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As to claims 1-9, 11-17, 19 and 21-32, Claim limitations “Reception unit”, “communication unit”, “notification unit”, “reception unit” and “resource allocation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lacks sufficient structure for said limitations as recited in paragraphs [0008]-[0011], [0013],[0014], [0281]-[0282], [0290]-[0292], [0309], [0311],  [0421]-[0431].  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 17-22, 26, 27, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhushan et al, application no. 2015/0382375, hereinafter known as Bhushan.

As to claim 1, Bhushan discloses a communication apparatus comprising: a resource allocation unit that allocates (Bhushan, figure 3, Base Station, 302 (communication apparatus), with scheduling entity (resources allocation unit)), to another communication apparatus, reception radio resources in a predetermined frequency channel and allocates transmission radio resources at least partially overlapping the reception radio resources on a time axis (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to User Equipments UE’s (other communication apparatus); figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, one is allocated transmission resources); and a notification unit that notifies the other communication apparatus of information regarding the reception radio resources and the transmission radio resources (Bhushan, [0056]-[0057], base station, using scheduling entity, schedules UE’s according to the determined reception and transmission resources).

As to claim 2, Bhushan discloses wherein the resource allocation unit further allocates transmission radio resources at least partially overlapping the reception radio resources on a frequency axis (Bhushan, [0006]-[0008], [0057]-[0060], figure 4, UE’s communicating in half duplex may use the same time and frequency resources).

As to claim 3, Bhushan discloses wherein the resource allocation unit allocates the reception radio resources used for transmitting data from the communication apparatus to the other communication apparatus and allocates the transmission radio resources used for transmitting a response to the data from the other communication apparatus to the communication apparatus 

As to claim 11, Bhushan discloses wherein the notification unit uses different channels to notify the other communication apparatus of the allocation of the reception radio resources and notify the other communication apparatus of the allocation of the transmission radio resources (Bhushan, [0072],[0073], [0115], [0121] use of control channel to communicate between base station and UE as well known in the art, used for setting up communications).

As to claim 12, Bhushan discloses wherein the resource allocation unit allocates, once or a plurality of times, the transmission radio resources for transmitting the response to the data to the communication apparatus while allocating the reception radio resources for transmitting the data from the communication apparatus to the other communication apparatus (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s; figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources a second is allocated transmission resources;  [0073], plural timeslots (one or a plural of times) where time-frequency sharing of resources according figure 3 and 4 are determined for plural UE’s in half duplex communications;  [0115] using communication method of figure 3, 4 for sending control information such as an Acknowledgement response to received data). 

As to claim 17, Bhushan discloses wherein the resource allocation unit permits the other communication apparatus to transmit a predetermined signal without allocation of the transmission radio resources, in radio resources at least partially overlapping the reception radio resources (Bhushan, [0092], UE sending Random Access message that UE’s use without being allocated resources or granted access as known in the art). 

As to claim 18, Bhushan discloses wherein the predetermined signal is a signal of at least one of random access, Grant-free access, or Grant-less access (Bhushan, [0092], UE sending Random Access message that UE’s use without being allocated resources or granted access as known in the art). 

As to claim 19, Bhushan discloses wherein the resource allocation unit allocates the reception radio resources to a first communication apparatus and allocates the transmission radio resources to a second communication apparatus (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s, figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources (first communication apparatus and second UE (second communication apparatus) allocated transmission resources) in a case where the resource allocation unit receives a signal from the second communication apparatus and in a case where link communication quality or a data rate is not affected much even if the resource allocation unit receives the signal, when the resource allocation unit transmits a signal to the first communication apparatus (Bhushan, Figure 4-6 and 10-15, allocation of resources for a first and second UE is performed while taking into consideration plural quality of service metrics such as path loss, interference and Signal to noise ratio). 

As to claim 20, the claims are rejected as applied to claim 1 above by Bhushan. 

As to claim 21, Bhushan discloses communication apparatus comprising: a reception unit that receives, from another communication apparatus, a notification of information regarding reception radio resources allocated in a predetermined frequency channel and transmission radio resources allocated to at least partially overlap the reception radio resources on a time axis (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s, figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, one is allocated transmission resources [0056]-[0057], base station, using scheduling entity, schedules UE’s according to the determined reception, transmission resources); and a communication unit that executes a reception process of a radio signal in the reception radio resources and that executes a transmission process of a radio signal in the transmission radio resources (Bhushan, Figure 3 and 4, UE’s receives the resource allocation and uses it accordingly to communicate).

As to claim 22, Bhushan discloses wherein the communication unit executes a reception process of data transmitted from the other communication apparatus in the reception radio resources and executes a transmission process of a response to the data by using the transmission radio resources (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s figure 4, step 404, resources my overlap in time when interference is minimal, [0056], one UE is allocated reception resources, one is allocated transmission resources; [0055]-[0056], sending by UE’s in the uplink; [0115] using communication method of figure 3, 4 for sending control information such as an Acknowledgement response to received data)

As to claim 26, Bhushan discloses wherein the reception unit receives the notification of the allocation of the reception radio resources and the notification of the allocation of the transmission radio resources through different channels (Bhushan, Figure 3 and 4, allocating reception resource and transmission resource to UE’s, figure 4, step 404, resources my overlap in time when interference is minimal,).

As to claims 27 and 32, the claims are rejected as applied to claim 12 and 17 above respectively by Bhushan. 

As to claim 34, the claims are rejected as applied to claim 1 above by Bhushan. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan in view of Kyeong et al, application no. 2012/0280840, hereinafter known as Kyeong. 

As to claim 4, Bhushan dicloses the communication apparatus according to claim 1. Bhushan does not disclose however Kyeong dicloses wherein the resource allocation unit sets the number of the reception radio resources and the number of the transmission radio resources equal to each other (Kyeong, [0079], rate matching uplink and down link communication, that is same amount of data is sent in the uplink and the downlink while using Frequency division communication). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhushan to include the limitations of wherein the resource allocation unit sets the number of the reception radio resources and the number of the transmission radio resources equal to each other as taught by Kyeong.  Use of uplink and downlink symmetric rate of data communication is known in the art for Frequency division communication as it uses network resources in a spectrally efficient manner. 
 
As to claim 9, Bhushan dicloses the communication apparatus according to claim 1. Bhushan does not disclose however Kyeong dicloses wherein the resource allocation unit sets the number of pieces of data of the transmission radio resources and the number of pieces of data of the reception radio resources equal to each other in a case where the resource allocation unit allocates two or more transmission radio resources overlapping the reception radio resources on the time axis (Kyeong, [0079], rate matching uplink and down link communication, that is same amount of data is sent in the uplink and the downlink).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhushan to include the limitations of wherein the resource allocation unit sets the number of pieces of data of the transmission radio resources and the number of pieces of data of the reception radio resources equal to each other in a case where the resource allocation unit allocates two or more transmission radio resources overlapping the reception radio resources on the time axis as taught by Kyeong.  Use of uplink and downlink symmetric rate of data communication is known in the art for Frequency division communication as it uses network resources in a spectrally efficient manner. 

Claims 5, 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan in view of Kim et al, application No. 2016/0087715, hereinafter known as Kim. 

As to claim 5, Bhushan dicloses the communication apparatus according to claim 1. Bhushan does not disclose however Kim discloses wherein the resource allocation unit allocates the reception radio resources and the transmission radio resources in a plurality of units of time divided from a predetermined unit of time for allocating the radio resources (Kim, [0191]-[0201], dividing TTI in plural units of time and allocating to UE’s). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhushan to include the limitations of wherein the resource allocation unit allocates the reception radio resources and the transmission radio resources in a plurality of units of time divided from a predetermined unit of time for allocating the radio resources 

As to claim 6,  Bhushan discloses wherein the resource allocation unit switches, once or twice or more, the other communication apparatus to be provided with the reception radio resources and the transmission radio resources in the divided units of time (Bhushan, [0073], plural timeslots where time-frequency sharing of resources according figure 3 and 4 are determined for plural UE’s in half duplex communications).

As to claim 23, Bhushan discloses wherein the communication unit uses the reception radio resources and the transmission radio resources allocated in a plurality of units of time divided from a predetermined unit of time ([0073], plural timeslots where time-frequency sharing of resources according figure 3 and 4 are determined for plural UE’s in half duplex communications). Bhushan does not disclose however Kim dicloses the time divided resources for allocating the radio resources to execute a reception process of a signal transmitted from the other communication apparatus and a transmission process of a signal to the other communication apparatus (Kim, [0191]-[0201], dividing TTI in plural units of time and allocating to UE’s;). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhushan to include the limitations of the time divided resources for allocating the radio resources to execute a reception process of a signal transmitted from the other communication apparatus and a transmission process of a signal to the other communication apparatus as taught by Kim.  Network resources are time dividing at plural granularity to for flexible and efficient use of resources. 

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhushan in view of Jung et al, application No. 2014/0269338, hereinafter known as Jung. 

As to claim 14, Bhushan dicloses the communication apparatus according to claim 12. Bhushan does not disclose however Jung discloses wherein the resource allocation unit allocates, once or a plurality of times while allocating the reception radio resources, the transmission radio resources for transmitting the response to a Transport Block, a Code Block, or a Code Block Group of the data transmitted by the communication apparatus through the reception radio resources (Jung, [0062], Communication apparatus sends to UE’s a transport block of data that the UE send a response to such as an Acknowledgement). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhushan to include the limitations of wherein the resource allocation unit allocates, once or a plurality of times while allocating the reception radio resources, the transmission radio resources for transmitting the response to a Transport Block, a Code Block, or a Code Block Group of the data transmitted by the communication apparatus through the reception radio resources as taught by Jung.  Sending data such as transport block form device such as communication apparatus and getting and acknowledgment back from a UE is known in the art to determine if communication was completed successfully. 

As to claim 28, the claims are rejected as applied to claim 14 above by Bhushan in view of Jung

Allowable Subject Matter

Claims 10 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Dependent claims 7, 8, 13, 15, 16, 24, 25 and 29-31 are rejected under 112 as recited above. The claims are also dependent upon base claims rejected under 102/103.  The claims would be allowable if they are amended to overcome 112 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            
/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467